— In a proceeding to invalidate a petition designating John 0. Costello and Genevieve Costello as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Republican Party County Committee, 29th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18,1983, which granted the application. Judgment reversed, on the law, without costs or disbursements, and application dismissed. The board of elections is directed to restore the appellants’ names to the appropriate ballot. It appears that, at most, three individuals did not sign appellants’ nominating petition in the presence of the subscribing witness, Billie Irma Pastore. Since there are 16 remaining signatures, the nominating petition should be validated because only 13 signatures are required for a petition for Member of the Republican County Committee in the Town of Huntington to be valid. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.